DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jeffery Clark on 2/18/2022.

The application has been amended as follows: 
	
Delete Fig. 5 and related paragraphs (55 and 63)

1.  (Currently Amended)  A press seal system inserted into a barrier opening and sealing said opening against a line, comprising:
an elastomer body which defines a through-opening and 
a tensioning device for tensioning said elastomer body by compressing said elastomer body axially with respect to a center axis of said elastomer body through-opening and, consequently, pressing an outer circumferential surface of said elastomer body, with respect to said center axis, radially outwards for sealing, including a tensioning ; and
a seal member adapted to seal against the line when it is led to or through said barrier opening,
wherein said seal member 
is decoupled from the deformation of said elastomer body[[,]]; 
is deformable radially more easily than said elastomer body, at least when said elastomer body is tensioned whereby said seal member has a first axial section adapted to be sealed against the line even when said elastomer body has already been tensioned[[,]];
has an outer wall surface which faces away from said center axis of said elastomer body through-opening[[,]];
is accessible even when said elastomer body is tensioned, and
has a second axial section configured to have [[has]] an inner diameter declining along an axial direction of said center axis of said elastomer body through-opening when sealed against the line ;
wherein when configured to be compressed by said tensioning device, said elastomer body presses radially outward against said barrier opening.

2.  (Currently Amended)  The press seal system according to claim 1, wherein an inner wall surface of said seal member, which faces said center axis of said elastomer body through-opening, is, at least in an axial section provided for being pressed against the line, displaced radially inwards in comparison to an inner circumferential surface of said elastomer body, said inner circumferential surface lying radially opposite to said outer circumferential surface.

3.  (Currently Amended)  The press seal system according to claim 1, wherein at least an axial section of said seal member, which axial section is provided for being pressed against the line, is displaced axially with respect to said elastomer body.

4.    (Cancelled).

5.  (Currently Amended)  The press seal system according to claim 1, wherein a support tube defines a through-opening for leading in or through the line and is placed in said elastomer body through-opening, wherein said elastomer body is, when being tensioned, pressed radially inwards against said support tube, said support tube defining a through-opening for leading in or through 

6.  (Currently Amended)  The press seal system according to claim 1, wherein a tensioning member is provided outside on said seal member in an axial section thereof, for pressing said seal member against the line.

7-11.  (Cancelled)



13.  (Currently Amended)  A method of using the press seal system of claim 1, for inserting into an opening and sealing said opening against the line, comprising:
first tensioning said tensioning device to radially press said elastomer body against a barrier opening, wherein the outer wall surface of said seal member facing away from said center axis of said elastomer body through-opening is still accessible then, and
thereafter, when said elastomer body is already tensioned, sealing said seal member against the line.

14.  (Previously Presented)  The method of using the press seal system according to claim 13, wherein said elastomer body is tensioned by said tensioning device first, and thereafter, when said elastomer body is already tensioned, the line is led through said elastomer body through-opening.

15.  (Cancelled).

16.  (Currently Amended)  The press seal system according to claim 1, wherein the seal member inner diameter of the second axial member declines in the direction axially away from the elastomer body up to the first axial section adapted to be pressed against the line.

inserted into [[an]] a barrier opening and sealing said barrier opening against a line, comprising:
an elastomer body which defines [[a]] an elastomer body through-opening, and 
a first tensioning device for tensioning said elastomer body by compressing said elastomer body axially with respect to a center axis of said elastomer body through-opening and, consequently, pressing an outer circumferential surface of said elastomer body, with respect to said center axis, radially outwards for sealing against the barrier opening, including a tensioning bolt intersecting said elastomer body axially wherein said elastomer body is compressible axially by tensioning said tensioning bolt,
a seal member adapted to seal against the line when it is led to or through said barrier opening, wherein said seal member 
is decoupled from the deformation of said elastomer body, 
is deformable radially more easily than said elastomer body, at least when said elastomer body is tensioned,
has a first axial section adapted to be sealed against the line even when said elastomer body has already been tensioned and a second axial section axially between said elastomer body and said first axial section,
has an outer wall surface which faces away from said center axis of said elastomer body through-opening, and
is accessible even when said elastomer body is tensioned; and
a second tensioning device around the seal member outer wall surface and adapted to press the first axial section of the seal member against the line; and
a support tube in said elastomer body through-opening defining a support tube through-opening for leading the line in or through the barrier opening, wherein said elastomer body when being tensioned presses radially inwards against said support tube.

18.  (Previously Presented)  The press seal system according to claim 17, wherein the second tensioning device is a hose clamp.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the press seal system as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.

Regarding claim 1, Bravo (U.S. PG Patent # 5988698) discloses a press seal system (fig 2) inserted into an opening (opening of 31) and sealing said opening against a line (sealing against a pipeline, Col 3, Lines 35 - 38), comprising 
an elastomer body (18) which defines a through-opening (opening of 18) and 
a tensioning device (tensioning device including 25) for tensioning said elastomer body (18), by compressing said elastomer body axially with respect to a center axis (axis of 10) of said elastomer body through-opening (compressing 18 through the opening of 18 using screw 25) and, consequently, pressing an outer circumferential surface of said elastomer body, with respect to said center axis , radially outwards for sealing (18 is sealed radially), including a tensioning bolt intersecting said elastomer body axially (25 
a seal member (as seen in examiner annotated fig 2 below) adapted to seal against the line (sealing against a pipeline, Col 3, Lines 35 - 38) when it is led to or through an barrier opening (opening of 18), wherein said seal member is decoupled from the deformation of said elastomer body (seal member is not deformed as it is not compressed), 
is deformable radially more easily than said elastomer body (seal member deformable more easily than 18 as seal member is thinner than 18), at least when said elastomer body is tensioned (as seen in fig 2), whereby said seal member (1) has a first axial section adapted to be sealed against the line even when said elastomer body (18) has already been tensioned (first axial section can be sealed separately from the sealing of 18 as seen in fig 2),
has an outer wall surface which faces away from said center axis of said elastomer body through-opening (as seen in examiner annotated fig 2 below the center axis of the through opening that seal member passes through), is accessible even when said elastomer body (18) is tensioned (radial outer wall surface of seal member is accessible as that radial outer wall surface is open and uncovered as seen in examiner annotated fig 2 below), and 
has a second axial section configured to have an inner diameter declining along an axial direction of said center axis of said elastomer body through-opening when sealed against the line in a second axial section of the seal member (second axial has inner 

    PNG
    media_image1.png
    854
    759
    media_image1.png
    Greyscale

	
The prior art fails to show when configured to be compressed by said tensioning device, said elastomer body presses radially outward against said barrier opening. 

Regarding claim 17, Bravo discloses a press seal system (fig 2) inserted into a opening (opening of 31, fig 1 same as fig 2) and sealing said barrier opening against a line (sealing against a pipeline, Col 3, Lines 35 – 38), comprising:
an elastomer body (18) which defines a through-opening (opening of 18) and
a first tensioning device (25) for tensioning said elastomer body by compressing
said elastomer body axially with respect to a center axis of said elastomer body
through-opening (tensioning 25 with respect to center axis of pipeline); 
including a tensioning bolt intersecting said elastomer body axially wherein said elastomer body is compressible axially by tensioning said tensioning bolt (25 presses 18 axially),
a seal member adapted to seal against the line when it is led to or through said barrier opening ( seal member sealed against a pipeline), wherein said seal member
is decoupled from the deformation of said elastomer body (seal member is separate from the deformation of 18 as seen in examiner annotated fig 2 below),
is deformable radially more easily than said elastomer body ( seal member is deformed more easily as it is thinner than 18 as seen in examiner annotated fig 2 below), at least when said elastomer body is tensioned (18 is tensioned by 25),

has an outer wall surface which faces away from said center axis of said elastomer body through-opening (seal member has an outer wall surface away from axis of pipeline as seen in examiner annotated fig 2), and is accessible even when said elastomer body is tensioned (seal member can be accessible separately from 18); and
a second tensioning device around the seal member outer wall surface and adapted to press the first axial section of the seal member against the line (49 on the outer wall surface of seal member and presses first axial section against pipeline).
The prior art does not disclose pressing an outer circumferential surface of said elastomer body, with respect to said center axis, radially outwards for sealing against the barrier opening,
a support tube in said elastomer body through-opening defining a support tube through-opening for leading the line in or through the barrier opening, wherein said elastomer body when being tensioned presses radially inwards against said support tube.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675


/CHRISTINE M MILLS/           Supervisory Patent Examiner, Art Unit 3675